Citation Nr: 1600706	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to the benefits currently sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for an examination in associated with his claims in April 2014.  The Veteran failed to report for the examination.  In April 2014, the Veteran's attorney notified VA that the Veteran was incarcerated at the time of the scheduled examination and that his anticipated date of release was September 2014.  The attorney requested that VA reschedule the Veteran for an examination after September 2014.  In September 2015, VA verified that the Veteran was no longer incarcerated.  However, no attempts were made to reschedule the Veteran for his examination.  In light of this information, as well as the fact that the Veteran had an abnormal psychiatric evaluation at separation from service and he contends that he has a mental disorder that began in service, the Board finds that a remand is required in order to reschedule the Veteran for an examination.  

Also upon remand, the RO should associate with the claims file any pertinent records of VA treatment dated since October 2009.  The RO should also afford the Veteran an opportunity to identify any pertinent private treatment records or any pertinent incarceration records.  



Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant VA treatment records dated since October 2009.  Any negative response should be associated with the claims file. 

2.  Request that the Veteran identify any private mental health treatment records dated since separation from service.  The Veteran should also be asked to identify any relevant incarceration records.  Such records should be sought. 

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature and etiology of his psychiatric disorder and how his physical and mental disabilities impact his employability. 

4.  Schedule the Veteran for an appropriate psychiatric examination to determine the nature, onset, and etiology of any acquired psychiatric disorder found to be present.  

The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should state whether it is at least as likely as not that any diagnosed psychiatric condition is related to service or had its onset during service.  

The examiner should consider the June 1971 separation examination report which noted an abnormal psychiatric evaluation.  

A thorough rationale and explanation for the conclusions reached should be set forth.  

5.  Schedule the Veteran for a VA pension examination to determine the nature, extent and severity of all disabilities found to be present.  

The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability.  Any diagnosed disorder must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible.  

A complete rationale should be given for all opinions and conclusions expressed. 

6.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




